Citation Nr: 1525609	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disease other than pseudofolliculitis barbae and, if so, whether service connection is warranted.

2.  Entitlement to a compensable disability rating for service-connected sinusitis.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to April 1969, July 1971 to December 1976, and February 1977 to September 1991.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2010 and February 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of whether new and material evidence has been received to reopen a claim of service connection for a sleep disorder, to include insomnia and sleep apnea, and entitlement to a total rating based on individual unemployability have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a higher rating for sinusitis and entitlement to service connection for a skin disease, PTSD and depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a decision in October 2007, the RO denied reopening the claim of service connection for a skin rash and moles; after the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination; and the rating decision became final on the evidence of record. 

2.  The additional evidence presented since the rating decision in October 2007 by the RO raises a reasonable possibility of substantiating the claim for a skin disease.


CONCLUSION OF LAW

1.  The October 2007 RO decision, which denied the Veteran's claim of service connection for a skin rash and moles, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  The criteria for reopening the previously denied claim of service connection for a skin disease have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in October 2007, the RO denied the claim of service connection for a skin disease (characterized as a skin rash and moles).  The RO denied service connection on grounds that the medical evidence showing treatment for atopic dermatitis did not show that this problem was related to service.  After the Veteran was notified of the determination and of his appellate rights by an October 2007 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

The evidence previously considered consisted of the service treatment records showing treatment for rashes and private treatment records showing treatment for contact dermatitis, atopic dermatitis, and tinea cruris.

With respect to defining the scope of the claim encompassed by a skin disease, the Board notes that the Veteran is currently service connected for pseudofolliculitis barbae; therefore, this condition is not included in the current claim for entitlement to service connection for a skin disease.  

The Board acknowledges that distinctly diagnosed diseases are usually considered separate claims.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Nonetheless, in determining whether new and material evidence is required in a particular case, the Board's analysis should focus on whether the issue presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is instead tantamount to evidence addressing an element of a finally adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  In the instant case, the Veteran has consistently referred to his symptoms as a skin rash and moles.  Although there have been multiple diagnoses provided for his skin complaints over the years, it is clear the Veteran has been claiming entitlement to service connection for the symptoms of skin rash and moles, however diagnosed.  For these reasons, the Board finds that the current claim is the same claim as was denied in 2007 and that new and material evidence is needed to reopen.

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in September 2009. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a skin disease consists, in part, of VA and private treatment records that contain diagnoses of contact dermatitis, tinea versicolor, seborrheic keratosis, pruritic disorder, and superficial perivascular and interstitial mixed inflammation infiltrate with eosinophils.  

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  It demonstrates that the Veteran has currently diagnosed skin diseases not previously of record at the time of the prior final denial.  Reopening the claim is warranted.  

The reopened claim is addressed further in the remand section.

ORDER

The application to reopen the claim of service connection for a skin disease is granted and, to this extent only, the appeal is granted.



REMAND

Service treatment records show that the Veteran was treated on several occasions for rashes between approximately 1977 and separation.  In September 1982, the Veteran was diagnosed as having a fungal rash.  In April 1984, he was diagnosed as having tinea cruris, and in July 1990 and September 1991, he was diagnosed as having contact dermatitis.  Post-service treatment records show that the Veteran was diagnosed with several skin conditions following service, including contact dermatitis and tinea cruris.  

As the evidence is inadequate to decide the claim, additional development under the duty to assist is needed, specifically a VA examination with expert medical opinion.

In February 2014, the RO reduced the disability rating for service-connected sinusitis (in the context of the Veteran's claim for a higher rating for his service-connected sinusitis) and denied service connection for PTSD and depression.  Subsequently in May 2014, the Veteran submitted a timely notice of disagreement (NOD).  The record does not reflect that the RO has issued a statement of the case (SOC) on these issues.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology examination.  The claims file must be made available to the examiner for review.  

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's current skin diseases (if any) had its onset during service, or is otherwise related to active service, including any in-service skin complaints.

A rationale for all opinions expressed must be provided.  

2.  Issue the Veteran a SOC with respect to his claims for entitlement to a higher rating for sinusitis and entitlement to service connection for PTSD and depression, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  

3.  After the above development, and any additional development required, has been completed, readjudicate the issue of entitlement to service connection for a skin disability.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


